DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 10/25/2021.
The claims 15-20 have been canceled by the applicant. 
The claims 21-26 have been newly added by the applicant.

Reasons for Allowance

Claims 1, 11 and 21 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 11 and 21 are allowed in view of Applicant's amendment, submitted to the Office on 10/25/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Sharma et al. (U.S. Pub. 20190098606) disclose method for uplink selection for wireless network based on network based on network cell weight and link specific weight for wireless links. Method and techniques of configuring a user device for uplink communication in a wireless network, receiving from a base station, a cell weight for each of one or more cells; determining one or more link-specific factors for each of a plurality of uplink wireless links; determining a link-specific weight for each of a plurality of uplink wireless  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471